DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-11 in the reply filed on 29 November 2021 is acknowledged.
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for manufacturing an electrode, there being no allowable generic or linking claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0133654 A1) in view of Uematsu et al. (US 2017/0214037 A1) and further in view of Arnold et al. (US 2017/0170441 A1).

Regarding claim 1, Cho discloses a rechargeable lithium battery 100 including a separator 10 interposed between a positive electrode 40 and a negative electrode 50 (Fig. 2, [0108]. Cho further discloses wherein the positive electrode (an electrode) includes a positive current collector (an electrode substrate) and a positive active material layer formed on the an electrode composite layer on the electrode substrate, Fig. 2, [0111]). Cho further teaches that the positive active material layer includes a positive active material (the electrode composite layer containing an active material), a binder, and optionally a conductive material (Fig. 2, [0111]).
Cho further discloses wherein a separator 10 (porous insulating layer on the electrode composite layer) includes a porous substrate 20 and a heat-resistance layer 30 disposed on one or both surfaces of the porous substrate (Fig. 1, [0043]). Cho further teaches that the heat resistance layer may include a binder having a cross-linked structure derived from a polymer [0046]. Cho therefore reads on the claim limitations:
“An electrode comprising: 
an electrode substrate;  
5an electrode composite layer on the electrode substrate, the electrode composite layer containing an active material; and 
a porous insulating layer on the electrode composite layer, the porous insulating layer containing a resin as a main component” 
because the binder in the heat-resistant layer is interpreted as a resin and is a main component of the separator.
As mentioned above, Cho teaches that a separator may be interposed between a positive and negative electrode, but Cho fails to disclose wherein the porous insulating layer is integrated with a surface of the active material.
Uematsu teaches an improved insulating covering layer container a filler on the surface of a negative electrode composite layer [0017]. Uematsu further teaches wherein a porous separator made of an insulating substance particle aggregate further including binder results in [0008].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the porous separator of Cho integral with the surface of the active material of Cho, as taught by Uematsu, with a reasonable expectation of success in providing an integrated structure with suitable insulating properties functional in a conventional secondary battery. See MPEP 2144(V)(B).
Modified Cho therefore reads on the claim limitation “wherein at least a part of the porous insulating layer is present inside the electrode 10composite layer and integrated with a surface of the active material.”

Cho further discloses that the porous insulating layer formed includes a heat-resistance layer with a cross-linkable binder, as described above. Cho further discloses wherein the binder is derived from a polymer with a meth(acrylate) group [0006]. Cho is silent with respect to physical properties of the insulating layer, such as the resistance value.
Arnold teaches a porous, electrically insulating layer formed on separators formed through ultraviolet (UV) or electron beam (EB) curing slurries of reactive liquid resins [0013] and used to strengthen and protect separators [0101]. Arnold further teaches wherein the coating is comprised of ceramic particles mixed with a UV or EB curable binder mixture [0100]. The ceramic particulate material comprises at least one thermally conductive material with an electrical resistance of at least 10 MΩ [0106] and the UV or EB curable binder mixture is taught to be selected from UV-curable meth(acrylates) (e.g., acrylated urethanes, polyesters, rubbers, and thioesters) [0116]. Arnold teaches that the UV or EB cured coating is adhered to either the [0153]. 
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the porous, insulating layer of Modified Cho with the porous, electrically insulating coated separator (porous, insulating layer) of Arnold with a reasonable expectation of success in providing a layer suitable for suppressing ionic flow through the pores between the electrodes and providing suitable electrically insulation. Modified Cho thus contains the coated separator of Arnold integrated with the composite layer of Cho, such that the coated separator of Arnold is the porous, insulating element of the electrode. It is within the ambit of one of ordinary skill to substitute one known material for another when the result is predictable (a suitably insulating layer). See MPEP 2143(I)B).
Modified Cho therefore reads on the claim limitation “wherein the porous insulating layer has a direct current resistance value of 40 MΩ or more either before or after a bending test in which the electrode is bent 20 times by a cylindrical mandrel bending tester equipped with a cylindrical mandrel having a diameter of 4 mm” because the range of resistance disclosed by the prior art, greater than 10 MΩ, overlaps the claimed range of 40 MΩ. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05(I).
Furthermore, the limitation “either before or after a bending test in which the electrode is bent 20 times by a cylindrical mandrel bending tester equipped with a cylindrical mandrel having a diameter of 4 mm” is met because the claim language “before or 

Regarding claim 2, Modified Cho makes obvious the electrode of claim 1 as set forth above. Arnold teaches that the porous, insulating layer of Modified Cho may be altered to optimize for certain coating properties including, but not limited to, elongation [0117], which further teaches that elongation is an art-recognized result-effective variable. See MPEP 2144.05(II). It would therefore be obvious to one of ordinary skill prior to the effective filing date to optimize the elongation of the coated separator of Modified Cho by modifying the ratio and composition of precursor materials, as taught by Arnold, such that the curable resin binder mixture resulted in an elongation of greater than 15% at break. Modified Cho therefore reads on the claim limitation “wherein the resin comprises a polymer of a curable resin composition containing a curable resin having an elongation of 15% or more at break.”

Regarding claim 3, Modified Cho makes obvious the electrode of claim 2 as set forth above. Arnold further teaches wherein the UV-curable resin in the porous, insulating layer of Modified Cho in one embodiment is comprised of dispersed urethane acrylate (Example 2, [0173], Table 3).  Modified Cho therefore reads on the claim limitation “wherein the curable resin has acryloyl group or methacryloyl group” because urethane acrylate has an acryloyl group.

Regarding claim 4, Modified Cho makes obvious the electrode of claim 2 as set forth above. Arnold further teaches wherein the UV-curable resin in the porous, insulating layer of Example 2, [0173], Table 3). Modified Cho therefore reads on the claim limitation “wherein the curable resin is urethane acrylate or urethane methacrylate.”

Regarding claim 5, Modified Cho makes obvious the electrode of claim 2 as set forth above. Arnold further teaches wherein the UV-curable resin in the porous, insulating layer of Modified Cho in one embodiment is comprised of 38.4% by weight of dispersed urethane acrylate. Modified Cho therefore reads on the claim limitation “wherein the curable resin accounts for 30% by weight or more of the resin.”

Regarding claim 6, Modified Cho makes obvious the electrode of claim 1as set forth above. Arnold further teaches wherein the porous-insulating layer in other embodiments, such as Example 4, has a cured matrix comprised of a cross-linked acrylic coating ([0190], Table 9). Modified Cho therefore reads on the claim limitation “wherein the porous insulating layer has a 30cross-linked structure.”

Regarding claim 7, Modified Cho makes obvious the electrode of claim 1 as set forth above. Arnold teaches that the porous, insulating layer of Modified Cho has void spaces in the separator polymer filled with electrolyte that offer a high mobility of ions [0005]. Modified Cho therefore reads on the claim limitation “wherein the porous insulating layer has a plurality of voids, and one of the voids is communicated with other voids around” because the porous, insulating layer of Arnold that was substituted into Cho is a coated separator made integral with 

Regarding claim 8, Modified Cho makes obvious the electrode of claim 1 as set forth above. Cho discloses, as described in claim 1 above, an electrode assembly 60 (an electrode element) comprised of a positive electrode 40 and a negative electrode 50 with a separator interposed between ([0108], Fig. 2). The electrode of Modified Cho includes the coated separator of Arnold functioning as the porous, insulating layer, and thus operating as both a part of each electrode 40 and 50 and as the separator 10. The positive and negative electrodes are stacked overlying each other with the porous, insulating layer therebetween, as shown in Fig. 2. Modified Cho therefore reads on the claim limitation:
“An electrode element comprising:  29Client Ref. No. FN201905202 
a negative electrode; and 
a positive electrode 
wherein the negative electrode and the positive electrode are stacked overlying each other with being insulated from each other, 
5wherein at least one of the negative electrode and the positive electrode is the electrode according to claim 1.”

Regarding claim 9, Modified Cho makes obvious the electrode element of claim 8 as set forth above. Modified Cho accordingly reads on the claim limitation “wherein the negative electrode and the positive electrode are stacked in contact with each other” because the positive and negative electrodes of Modified Cho are stacked in contact with each other with the 

Regarding claim 10, Modified Cho makes obvious the electrode element of claim 8 as set forth above. Modified Cho accordingly reads on the claim limitation “wherein the negative electrode and the positive electrode are stacked via a separator” because each of the negative and positive electrodes contain a separator element from Arnold and are stacked with it therebetween.

Regarding claim 11, Modified Cho makes obvious the electrode element of claim 8 as set forth above. Modified Cho further discloses wherein the electrode assembly is housed in a case 70 [0108]. Cho is silent with respect to the electrolyte used within the electrode assembly. Arnold teaches that the porous, insulating layer of Modified Cho is to be used with a non-aqueous and flammable electrolyte [0008]. 

It would therefore be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the electrode element of Modified Cho such that it was combined with a non-aqueous electrolyte, as taught by Arnold, with a reasonable expectation of success in providing a conventional power storage element with a separator compatible with the electrolyte housed in its pores. It is obvious to one of ordinary skill to combine prior art elements when the combination yields no more than predictable results (a conventional battery containing a non-aqueous electrolyte in the pores of the separator). See MPEP 2143(I)(A).

Modified Cho therefore reads on the claim limitation:
“A non-aqueous electrolyte power storage element comprising: 
15the electrode element according to claim 8; 
a non-aqueous electrolyte injected into the electrode element; and 
an exterior sealing the electrode element and the non-aqueous electrolyte” because the housing functions as an exterior sealing the electrode element and the non-aqueous electrolyte contained within the electrode element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akita et al. (US 2014/0335403 A1) teaches an electrochemical cell packing material with a substrate layer that includes a resin film (Abstract). Akita further teaches wherein the resin film may be comprised of an acrylic resin, which is excellent in resistance to electrolyte liquid [0011]-[0012].
Maeda (US 2018/0019449 A1) teaches a packaging material for a power storage device including a coating layer containing urethane-based resins (Abstract). Maeda further teaches wherein the curable resin composition in the packaging material is urethane (meth)acrylate and is 50 to 95 mass % of the total resin [0043].
Takeuchi et al. (US 2014/0087272 A1) teaches a porous, conductive layer, for batteries comprised of a laminate including a conductive carbon material and a polymer (Abstract). Takeuchi further teaches wherein the polymer may be comprised of urethane resins or acrylic resins and that the conductive carbon material has a DC resistance of 80 [0029]-[0030].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728